Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 1 of 14   1




    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2                             MIAMI
                                  MIAMI DIVISION
                             CASE
                             CASE NO. 19-60083-CR-JEM
    3

    4      UNITED
           UNITED STATES OF AMERICA,

    5                       Plaintiff,

    6            vs.

    7                                               Miami, Florida
                                                    November 14, 2019
    8      JAMESON JEAN,
                   JEAN,                            Pages 1-14

    9                     Defendant.
           _______________________________________________________________
   10

   11                        TRANSCRIPT OF SENTENCING HEARING
                          BEFORE
                          BE FORE THE HONORABLE JOSE E. MARTINEZ
   12                          UNITED STATES DISTRICT JUDGE
                                                      JUDGE

   13
           APPEARANCES:
   14
           FOR THE PLAINTIFF:
   15                             United States Attorney's Office
                                  BY: ROBERT JUMAN,
                                              JUMAN, A.U.S.A.
   16                             99 Northeast Fourth Street
                                  Miami, Florida 33132
   17

   18      FOR THE DEFENDANT:

   19                             BY: JAMES LEWIS, JR.,
                                                    JR., ESQ.
                                  200 Southeast Sixth Street
   20                             Suite 301
                                  Fort Lauderdale, Florida 33301
   21

   22      REPORTED BY:           DAWN M. SAVINO,
                                          SAVINO, RPR,
                                                  RPR, CRR
                                  Official Court Stenographer
   23                             400 N. Miami Avenue, 10S03
                                  Miami, Florida 33128
   24                             Telephone: 305-523-5598

   25




                       PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                               TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 2 of 14    2




           1                           P-R-O-C-E-E-D-I-N-G-S

13:40:08   2              COURTROOM DEPUTY:     Case number

13:40:16   3    19-60083-criminal-Martinez, United States of America versus

13:40:18   4    Jameson Jean.

13:40:19   5              Counsel, please state your appearance.

13:40:21   6              MR. JUMAN:    Good afternoon, Your Honor.      Robert Juman

13:40:24   7    appearing for the United States.       With me at counsel table is

13:40:26   8    Detective John Lugas.

13:40:28   9              MR. LEWIS:    Good afternoon, Your Honor.      James Lewis on

13:40:32 10     behalf of Jameson Jean, who is also present at the table with

13:40:33 11     me.

13:40:33 12               THE COURT:    Mr. Lewis.

13:40:37 13               All right.    Can I get an appearance from Probation.

13:40:38 14               PROBATION OFFICER:     Good afternoon, Your Honor.         Sandra

13:40:41 15     Italiano on behalf of US Probation.

13:40:41 16               THE COURT:    Good afternoon.

13:40:42 17               All right.    Be seated please.

13:40:45 18               We're here on the sentencing on Mr. Jean.         I have

13:40:48 19     reviewed the factual proffer and written plea agreement; the

13:40:50 20     presentence investigation.      Note that the Defendant requests to

13:40:53 21     serve his sentence at a federal facility as close to South

13:40:56 22     Florida as possible, and I grant that.        If I don't mention it

13:41:00 23     again, I will mention it at the time in my formal order.

13:41:02 24               Note there has been an adjustment for acceptance of

13:41:05 25     responsibility; note that no objections have been reported by



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 3 of 14   3




13:41:05   1    either side.

13:41:07   2                I'm ready to proceed at this time.

13:41:09   3                I've also reviewed a letter which I received from The

13:41:15   4    Lawrenceville School dated November 7, 2019 about Andrew

13:41:16   5    Milligan.

13:41:18   6                I'm ready to proceed at this time.      Let me hear from

13:41:19   7    the Government.

13:41:21   8                MR. JUMAN:   Thank you, Your Honor.     At this time, the

13:41:24   9    government would ask that the Court entertain -- Andrew

13:41:29 10     Milligan's father has flown from New Jersey.         He would like to

13:41:31 11     address the Court.

13:41:31 12                 THE COURT:   Please come forward, sir.     You can take the

13:41:31 13     lectern.

13:41:31 14                 Yes, sir.

13:41:34 15                 MR. LEWIS:   Judge, I had filed a motion to continue the

13:41:36 16     sentencing, and I know the Court had ruled on that motion but I

13:41:38 17     wanted to try to re-address it.

13:41:39 18                 THE COURT:   All right.    No, I'm not going to continue

13:41:40 19     the case.

13:41:42 20                 Just take the lectern please, sir.

13:41:44 21                 No, I'm not going to continue the case.

13:41:45 22                 MR. LEWIS:   Yes, sir.

13:41:47 23                 THE COURT:   Yes, sir.    Please tell us your name.

13:41:50 24                 MR. PAUL MILLIGAN:   Paul Milligan.

13:41:52 25                 THE COURT:   Mr. Milligan, what do you have to say to



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 4 of 14       4




13:41:54   1    me?

13:41:54   2              MR. PAUL MILLIGAN:     I just wrote a little blurb here I

13:41:55   3    thought you needed to hear.

13:41:59   4              Thank you, sir, for this opportunity to speak.         As

13:42:03   5    Andrew's dad, I want to first say that Andrew was a great kid

13:42:06   6    who had a promising future, but with so many other parents out

13:42:09   7    here, this story is too familiar.       This is not just about

13:42:14   8    Andrew, this is about a generation of kids who are dying of an

13:42:16   9    illness we can't seem to get ahead of.

13:42:18 10               My boy came to Florida with the hopes of getting

13:42:22 11     better, because everyone told him this is where it all happens.

13:42:26 12     Unfortunately, for every recovery center, there are ten times as

13:42:29 13     many dealers within a hundred feet of a center keeping these

13:42:32 14     kids hooked on the drugs, and they are way too accessible.

13:42:36 15     Insurance companies are in this for the money, and it seems are

13:42:40 16     not for the well-being of the person being treated.          I'm sorry.

13:42:44 17     I can't say -- insurance runs out, there's the door.          If you

13:42:47 18     don't have insurance, then good luck trying to find help.

13:42:52 19               Most of these kids really do want to get better, but we

13:42:55 20     as a society are not doing much to help them.         We need to send a

13:42:59 21     clearer message to these dealers and let them know that we, as a

13:43:04 22     society, have had enough and need to hold them accountable.              A

13:43:04 23     person's life is worth more than a few bucks in a dealer's

13:43:07 24     pocket.   In reality, these dealers are murderers who have no

13:43:11 25     regard for human life in any way, shape, or form.         They are



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 5 of 14   5




13:43:14   1    making conscious decisions to sell drugs and should be held

13:43:17   2    accountable for any actions they cause.

13:43:21   3                It's been a little over a year since my son passed, and

13:43:25   4    with all the pain and suffering we have endured, I consider us

13:43:29   5    to be very fortunate in the sense that the Fort Lauderdale

13:43:32   6    Police Department, along with the FBI, DEA and federal

13:43:35   7    prosecutors have been so diligent in this matter.         The

13:43:39   8    compassion I have been showed speaks volume for one particular

13:43:42   9    detective who I now consider to be a brother to me. Throughout

13:43:45 10     this entire matter, he has reached out regularly to see how I

13:43:49 11     was doing.    He's a very busy man, but still made time to call me

13:43:55 12     or to answer my calls to him, no matter what day or time it was.

13:43:57 13     I cannot thank him or all those involved enough.

13:44:00 14                 There are so many others that share a similar story

13:44:05 15     that ends with their loved one's deaths whereas with my son, I

13:44:10 16     feel his death as having a positive impact on the opioid

13:44:14 17     epidemic.    No parent should have to go through with this.

13:44:16 18                 Your Honor, I stand before you a broken man, who has

13:44:20 19     not only lost his child to a terrible disease, and I beg you to

13:44:24 20     please send a message to all the dealers out there that enabled

13:44:28 21     my son, Andrew Milligan; and to punish this individual with the

13:44:30 22     maximum sentence allowed by law.

13:44:33 23                 Your Honor, thank you.    I appreciate your time.

13:44:33 24                 THE COURT:   Thank you, sir.

13:44:37 25                 Either party have any questions for Mr. Milligan?



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 6 of 14   6




13:44:39   1               MR. JUMAN:     Not from the Government, Your Honor.

13:44:41   2               MR. LEWIS:     No, sir.    Thank you.

13:44:42   3               THE COURT:     Thank you very much, Mr. Milligan.

13:44:47   4               All right, sir.     What else does the Government have to

13:44:50   5    say?    What do you believe is an appropriate sentence in this

13:44:50   6    case?

13:44:51   7               MR. JUMAN:     Your Honor, at this time I want to

13:44:55   8    emphasize without taking anything away from the seriousness of

13:44:57   9    the crime, the fact remains this Defendant has been cooperating.

13:45:02 10     Cooperated really from the inception and we anticipate down the

13:45:04 11     road we'll be filing a motion with Your Honor under Rule 35.

13:45:08 12     We're not ready to do that at this time; we're waiting for the

13:45:13 13     plea and sentencing in a different case, but that will be for us

13:45:14 14     to raise with the Court at that time.

13:45:16 15                THE COURT:     I suspect there will be time to do that.

13:45:21 16                Yes, sir.     Mr. Lewis.    Do you have anything to say?

13:45:23 17                MR. LEWIS:     Judge, I do, sir.    And I apologize.   I have

13:45:27 18     some letters from his employer that I did not get to the PSI

13:45:31 19     officer in time.       They're very short.    May I approach with that?

13:45:34 20                THE COURT:     Give them to the Court Security Officer.

13:45:43 21                MR. LEWIS:     Judge, the reason I give you those letters

13:45:47 22     -- again, this is a very horrible circumstance and the Defendant

13:45:50 23     takes full responsibility for what's going on here, but he did

13:45:54 24     have a real job.       He worked at a restaurant.    He was not just a

13:45:59 25     drug dealer.    He did work.     He did help provide for a



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 7 of 14       7




13:46:02   1    stepdaughter, eight years old.       The mother of that child is here

13:46:05   2    today, Ms. Whitehead is in the back and she was kind enough to

13:46:06   3    come.

13:46:10   4              What I wanted to say, Judge -- again, he scores very

13:46:13   5    high, and we all know that he's facing, at least at this point,

13:46:18   6    a 20-year mandatory minimum prison sentence for his conduct.             I

13:46:22   7    wanted to reiterate that he did, in fact, cooperate to the

13:46:25   8    extent that the true supplier of the drugs, the people that gave

13:46:28   9    him the drugs, have now been arrested and it's my understanding

13:46:32 10     that there's a plea on that case that's set for December the 4th

13:46:32 11     before Judge Ungaro.

13:46:40 12               His cooperation was extensive.       We met with agents

13:46:43 13     several times.    He gave them as much information as he could in

13:46:49 14     order to help take down these people that were doing this.            And

13:46:53 15     Judge, we all know and see in our community the damages to

13:46:56 16     families and people, young people that lose their lives in

13:47:01 17     taking heroin, fentanyl and things of this nature.

13:47:06 18               My client does ask for some leniency and mercy.         I

13:47:10 19     think there are a couple things to say in terms of requesting a

13:47:14 20     downward variance.     Number one, I believe his criminal activity

13:47:19 21     in terms of his past was over-represented.        There's a 2007 case,

13:47:23 22     I believe it's Paragraph 39, which was a possession of cocaine

13:47:27 23     which he ends up getting three points for because he violated

13:47:33 24     probation and was ultimately sentenced to a prison term.          But

13:47:36 25     that was actually three cocaine rocks, Judge, and a very small



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 8 of 14     8




13:47:39   1    amount of marijuana.     So for that, it happened back in 2007, is

13:47:42   2    the reason he's scoring a Category 3 in terms of his criminal

13:47:46   3    history.    So I think his criminal history is over-represented.

13:47:51   4                Mr. Jean was a middleman in this case; did not know

13:48:00   5    what was actually in these drugs to the extent of quantity.

13:48:05   6    It's very dangerous when folks use these drugs.         There's no

13:48:08   7    quality control of any sense when they start mixing fentanyl

13:48:09   8    with heroin.

13:48:14   9                It does appear -- and not to shift any blame to the

13:48:18 10     victim whatsoever, Judge, we're not trying to do that -- but it

13:48:21 11     appears from some of the capsules maybe that were used that

13:48:25 12     probably more of the drug was used than would actually be

13:48:29 13     intended.    And again, it's certainly not an exact science.         And

13:48:33 14     we don't try to shift the blame, but to try to understand how

13:48:37 15     someone would die from these horrible drugs.

13:48:42 16                 My client does wish to make amends, Judge.       I know he,

13:48:46 17     as he mentioned in the PSI, feels horrible for the family of

13:48:50 18     this case, horrible that someone that he had served narcotics

13:48:54 19     ended up losing their life.      But I think he is savable, Judge.

13:49:00 20     He's worked his whole life.      He is a Green Card holder,

13:49:03 21     originally came here from Haiti.

13:49:08 22                 I'd ask the Court to consider the 20-year mandatory

13:49:11 23     minimum prison sentence as a just and appropriate sentence in

13:49:14 24     this case as opposed to the 320 months, which would be the

13:49:17 25     natural bottom.    I think there's case law says the Court can



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 9 of 14   9




13:49:21   1    take into consideration the fact that someone is facing such a

13:49:26   2    harsh mandatory minimum in terms of using it as a basis for a

13:49:26   3    downward variance, and I'd ask the Court to do so in this case.

13:49:30   4              That's all I have, Judge.

13:49:31   5              THE COURT:     Mr. Jean, would you like to -- if you do,

13:49:35   6    just stay seated.      It's easier too to speak into the microphone.

13:49:35   7              Yes, sir.

13:49:41   8              THE DEFENDANT:     Yes.     I would like to say I'm sorry for

13:49:50   9    the victim family.      I pray that God fill them with healing, God

13:49:55 10     heal them; I pray that God fill their emptiness with joy,

13:49:59 11     happiness; and I pray that God could touch their heart and they

13:50:02 12     could find it in their heart to forgive me, and I did not do it

13:50:09 13     in any intention.      And I pray God every day for God to fill

13:50:12 14     their emptiness with joy, peace and happiness.

13:50:16 15               And once again, from the bottom of my heart, I truly am

13:50:21 16     sorry and I did not do it with any intention.         Please, if you

13:50:25 17     could find it in your heart to forgive me for my mistake.

13:50:25 18               THE COURT:     Thank you, sir.

13:50:29 19               Anything further from either side?

13:50:31 20               MR. JUMAN:     Not from the Government, Your Honor.

13:50:32 21               MR. LEWIS:     No, Judge.

13:50:35 22               THE COURT:     The Court has considered the statements of

13:50:37 23     all the parties, the Presentence Report which contains the

13:50:41 24     advisory guidelines, and I did read the letters that you brought

13:50:45 25     in.   I will give them back to you since I don't think there's



                            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                    TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 10 of 14   10




13:50:47   1    any need to file them.

13:50:54   2               This is a terrible, terrible situation which I think

13:50:57   3    merits the seriousness of the sentence.

13:51:03   4               I've considered also the statutory factors as set forth

13:51:09   5    in 18 USC Section 3553(a).      A sentence will be imposed within

13:51:13   6    the advisory guideline range as this will provide sufficient

13:51:15   7    punishment and deterrence.

13:51:18   8               It is the finding of the Court the Defendant is not

13:51:19   9    able to pay a fine.

13:51:21 10                It is the judgment of the Court that the Defendant,

13:51:23 11     Jameson Jean, is committed to the Bureau of Prisons to be

13:51:28 12     imprisoned for 365 months.      This consists of terms of 365 months

13:51:34 13     as to Count 1, and 240 months as to Count 2 and 3 to be served

13:51:35 14     concurrently.

13:51:39 15                It is further ordered that the Defendant shall pay

13:51:43 16     restitution in the amount of $8,000.        During the period of

13:51:45 17     incarceration payment shall be made as follows:

13:51:48 18                If the Defendant earns wages in a Federal Prison

13:51:53 19     Industries UNICOR job, then the Defendant must pay 50% of wages

13:51:56 20     earned toward the financial obligations imposed by this judgment

13:51:59 21     in a criminal case.     If the Defendant does not work in a UNICOR

13:52:02 22     job, then the Defendant must pay a minimum of $25 per quarter

13:52:06 23     toward the financial obligations imposed in this order.

13:52:08 24                Upon release from incarceration, the Defendant shall

13:52:11 25     pay restitution at the rate of 10% of monthly gross earnings



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 11 of 14   11




13:52:15   1    until such time as the Court may alter that payment schedule in

13:52:18   2    the interests of justice.      The US Bureau of Prisons, US

13:52:21   3    Probation Office and US Attorney's Office shall monitor the

13:52:23   4    payment of restitution and report to the Court any material

13:52:27   5    change in the Defendant's ability to pay.         These payments do not

13:52:31   6    preclude the Government from using any other anticipated or

13:52:35   7    unexpected financial gains, assets or income of the Defendant to

13:52:38   8    satisfy the restitution obligations.        The restitution shall be

13:52:41   9    mailed payable to Clerk, United States Courts and forwarded to

13:52:44 10     US Clerk's Office, attention Financial Section, 400 North Miami

13:52:49 11     Avenue, Room 8N09, Miami, Florida, 33128.         The restitution will

13:52:52 12     be forwarded by the clerk of the court to the victim on the

13:52:53 13     attached list.

13:52:56 14                 Upon release from imprisonment, the Defendant shall be

13:53:00 15     placed on supervised release for a term of three years.           This

13:53:06 16     term consists of three years as to each of Counts 1, 2 and 3,

13:53:08 17     all terms to run concurrently.

13:53:10 18                 Within 72 hours of release from the custody of the

13:53:13 19     Bureau of Prisons, the Defendant shall report in person to the

13:53:15 20     Probation Office in the district to which the Defendant is

13:53:18 21     released.    While on supervised release, the Defendant shall

13:53:22 22     comply with the mandatory and standard conditions of supervised

13:53:25 23     release which include not committing any crimes, being

13:53:28 24     prohibited from possessing a firearm or other dangerous device,

13:53:31 25     not unlawfully possessing a controlled substance, and



                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 12 of 14   12




13:53:36   1    cooperation in the collection of DNA.

13:53:37   2               The Defendant shall also comply with the following

13:53:38   3    special conditions:

13:53:40   4               Surrendering to immigration for removal after

13:53:44   5    imprisonment; substance abuse treatment, permissible search and

13:53:47   6    unpaid restitution, fines or special assessments as noted in

13:53:50   7    Part F of the presentence report.

13:53:51   8               Further ordered that the Defendant shall pay

13:53:54   9    immediately to the United States a special assessment of $100 as

13:53:58 10     to each of Counts 1, 2 and 3 for a total of $300.

13:54:02 11                I will make a recommendation to the Bureau of Prisons

13:54:04 12     that he be incarcerated as close to South Florida as is

13:54:09 13     possible, commensurate with his background and the offense of

13:54:10 14     which he stands convicted.

13:54:14 15                The total sentence: 365 months imprisonment, $8,000

13:54:18 16     restitution, three years supervised release and a $300 special

13:54:18 17     assessment.

13:54:21 18                Forfeiture of the Defendant's right, title and interest

13:54:24 19     -- what are we talking about in this forfeiture?          Do you know?

13:54:26 20                MR. JUMAN:   There's nothing that we're going to seek

13:54:27 21     forfeiture on, Your Honor.

13:54:28 22                THE COURT:   All right.    Now that sentence has been

13:54:32 23     imposed, does the Defendant or his counsel object to the Court's

13:54:36 24     finding of fact or to the manner in which sentence was

13:54:36 25     pronounced?



                              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                      TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 13 of 14   13




13:54:39   1               MR. LEWIS:   There is no objection, Judge.       Just one

13:54:39   2    last special request.

13:54:39   3               THE COURT:   What's that?

13:54:42   4               MR. LEWIS:   That the RDAP Program, Judge.       There is a

13:54:46   5    record that he is, in fact, an addict and he is requesting help.

13:54:48   6    I don't know that he's going to qualify for any type of sentence

13:54:53   7    reduction in light of the charge, but I would ask the Court to

13:54:53   8    recommend the program.

13:54:54   9               THE COURT:   I think as a person facing deportation, I

13:54:55 10     don't think they would take him anyway.

13:54:57 11                MR. LEWIS:   I'm not sure, but I'd ask the Court to

13:54:57 12     consider a recommendation under these circumstances.

13:54:58 13                THE COURT:   I will recommend to the Bureau of Prisons

13:55:03 14     that he be screened for substance abuse problems, and if

13:55:06 15     necessary and if found to be appropriate, he be recommended to

13:55:09 16     an appropriate drug treatment program, including, but not

13:55:13 17     limited to, the Residential Drug Abuse Program.

13:55:17 18                You have the right to appeal the sentence imposed.          Any

13:55:19 19     notice of appeal must be filed within 14 days after the entry of

13:55:23 20     the judgment.     If you are unable to pay the cost of an appeal,

13:55:26 21     you may apply for leave to appeal in forma pauperis.

13:55:28 22                Good luck to you, Mr. Jean.

13:55:28 23                (PROCEEDINGS CONCLUDED)

13:55:28 24

13:55:28 25




                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
     Case 0:19-cr-60083-JEM Document 45 Entered on FLSD Docket 03/30/2020 Page 14 of 14   14




13:55:28    1                         C E R T I F I C A T E
                I certify that the foregoing is a correct transcript from the
13:55:28    2   record of proceedings in the above-entitled matter.

13:55:28    3   3/30/2020                  /s/ Dawn M. Savino, RPR, CRR
                Date                           DAWN M. SAVINO, RPR, CRR
13:55:28    4

13:55:28    5

13:55:28    6

13:55:28    7

13:55:29    8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25




                             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                                     TRANSCRIPT PRODUCED BY COMPUTER
